DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the PCT international search report by the EPO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “feeding the…feed stream into a reactor,” and the claim also recites “feeding the…feed stream…into a vaporizer which is arranged upstream to the reactor” which is the narrower statement of the range/limitation. As written, it seems that either the reactor is present or the vaporizer but the vaporizer requires the reactor. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-16 depend on claim 1.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a water-dry” is recited in claim 5 but the specification does not utilize this term and it is unclear what “a water-dry” is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutsol (US 2009/0056222 A1).
Regarding claim 1, Gutsol discloses an apparatus comprising: providing a solid hydrocarbon feedstock (paragraph 7); providing a carrier (transport) gas and combining the transport gas with the feedstock (paragraph 11); feeding the feedstock and transport gas into a reactor (paragraph 11); introducing a swirl gas into the reactor which swirls the feed stream such that it’s inner surfaces are contacted for longer (paragraph 11); treating the swirled feed stream with hot plasma to generate syngas (paragraph 11); outputting the syngas from the reactor (paragraph 11); separating solids from the syngas using a filter (paragraph 34).
Regarding claims 2 and 3, Gutsol discloses that the feedstock is hydrocarbon, coal, biomass, organic matter, waste, or cellulose and lignin-containing materials (paragraph 49).
Regarding claims 7 and 9, Gutsol discloses that the transport gas includes air or oxygen and is swirled (paragraph 50).
Regarding claims 13 and 15, Gutsol discloses that the feedstock 708 is fed from a storage vessel with transport gas and introduced into the top of a vertical reactor tube 712 and gasified with plasma (paragraph 50 and Figure 7).
Regarding claim 16, Gutsol discloses cooling the exhaust gas in heat exchanger 702 (paragraph 49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gutsol as applied to claim 1 above, and further in view of Koulik (US 2016/0145520 A1).
Regarding claims 4, 5, and 14, Gutsol discloses that the feedstock comprises particles sized such that they can be moved by transport gas (paragraph 50) but not what that size is. Koulik—in an invention for a plasma gasifier with swirling means—discloses pulverizing and drying the feedstock (paragraph 173) to achieve particle sizes of 100 microns (paragraph 190). It would have been obvious to one having ordinary skill in the art at the time of invention to comminute or pulverize the feedstock as suggested in Koulik to achieve the desired particles sizes of Gutsol.
Regarding claim 6, Gutsol discloses the use of steam in the feedstock (paragraph 7).

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gutsol as applied to claim 1 above, and further in view of Uhm (US 2007/0007257 A1).
Regarding claims 8, 10, and 11, Gutsol discloses the use of air as swirl gas but not an inert gas, a vaporizer, or microwave plasma. Uhm—in an invention for plasma reforming using a swirl generator—discloses the use of nitrogen as the swirl gas (claim 13) and a microwave plasma generator that instantly evaporates (vaporizes) the feedstock fuel for immediate reaction (paragraph 28). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a microwave plasma generator and inert swirl gas as suggested by Uhm for more effective reaction conditions in Gutsol.
Regarding claim 12, Gutsol discloses that the pressure is atmospheric (paragraph 46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725